This is an attempted appeal by petition in error and transcript from an order and judgment of the district court of Hughes county, adjudging the plaintiff in error to be in contempt for willfully refusing to comply with an order directing him to pay alimony and counsel fees in a divorce proceeding tried in said court.
The errors assigned require an examination of the testimony, and this is not incorporated in and made a part of the record on this appeal. There is therefore no question presented for review.
Upon authority of Jones v. Lee, 43 Okla. 257, 142 P. 996, we recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 88